Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 and claims 12-20 are also withdrawn from the restriction.  The traversal is on the ground(s) that the subject matter of all claims 1-25 is sufficiently related that a thorough search for the subject matter of any one group of the claims would encompass a search for the subject matter of the remaining claims. This is not found persuasive because claims 21-25 would require further search and for the reason of the last Office Action. The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
	The information disclosure statement filed 5/6/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 9/9/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (U.S. Patent Publication No. 2021/0249372).
Referring to figures, teaches a package comprising:
a first redistribution portion(320);
a second redistribution portion(330);
a third redistribution portion(310);
a first encapsulation layer (220) coupled to the first redistribution portion (320) and the third redistribution portion (310);
a first discrete device (120) encapsulated by the first encapsulation layer (220), wherein the first discrete device (120) is located between the first redistribution portion (320) and the third redistribution portion (310);
a second encapsulation layer (230) coupled to the first redistribution portion (320) and the second redistribution portion (330); and
a second discrete device (130) encapsulated by the second encapsulation layer (230), wherein the second discrete device (130) is located between the first redistribution portion (320) and the second redistribution portion (330, see figure 1F, meeting claims 1, 12).

Regarding to claims 3, 14, the third discrete device (120b) is encapsulated by at least the first encapsulation layer (220) and/or the second encapsulation layer (see figure 1F).
Regarding to claims 4, 15, a fourth redistribution portion (300);
a third encapsulation layer (210) coupled to the third redistribution portion (310) and the fourth redistribution portion (300); and
a third discrete device (110a) encapsulated by the third encapsulation layer (210), wherein the third discrete device (110a)is located between the third redistribution portion (310) and the fourth redistribution portion (300).
Regarding to claims 5, 16, a fourth discrete device (120b) located at least laterally to the first redistribution portion (320), wherein the fourth discrete device (120b) is located between the second redistribution portion (330) and the third redistribution portion (310, see figure 1F).
Regarding to claims 6, 17, the first redistribution portion (320) comprises: at least one first dielectric layer; and a first plurality of redistribution interconnects, wherein the second redistribution portion (330) comprises: at least one second dielectric layer; and a second plurality of redistribution interconnects, wherein the third redistribution portion (310) comprises: at least one third dielectric layer; and a third plurality of redistribution interconnects, and wherein the fourth redistribution portion (300) comprises: at least one fourth dielectric layer; and a fourth plurality of redistribution interconnects (see figure 1F).

Regarding to claims 10, the package is a first package from a package on package (PoP) (see figure 1H).
Regarding to claims 11, 20, the package is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle (see paragraph# 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Patent Publication No. 2021/0249372) as applied to claims 1-6, 9-17, 19-20 above in view of LIN et al. (U.S. Patent Publication No. 2017/0040266).
Hsu teaches forming a semiconductor package having plurality of distribution interconnect.
However, the reference does not clearly teach the specific thickness of the redistribution interconnect (in claim 7) and the redistribution interconnects comprises a U-shape interconnect and/or V-shape interconnect (in claims 8, 18).
LIN et al. teaches forming a semiconductor package having plurality of distribution interconnect (102/104; 302/304) comprises a U-shape interconnect and/or V-shape interconnect (see figure 3, meeting claims 8, 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to form a semiconductor package having plurality of distribution interconnect comprises a U-shape interconnect and/or V-shape interconnect as taught by LIN et al. in the device formed by the Hsu et al. It is well settled that, the change in shape was In re Dailey, 357 F.2d 669, 149 USPTO 47 (CCPA 1996).
The thickness range of claim 7 is considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller, the selection of reaction parameters such as temperature and concentration would have been obvious:
Normally, under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed critical ranges and the applicant has the burden of proving such criticality....  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
In re Aller 105 USPQ233, 255 (CCPA 1955).  See also In re Waite 77 USPQ 586 (CCPA 	1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 	1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 	1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art at the time the invention was made would have used any thickness range suitable in LIN et al. in order to optimize the process (meeting claim 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/THANH T NGUYEN/Primary Examiner, Art Unit 2893